Citation Nr: 9905922	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  97-02 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than January 24, 
1996 for an award of a total rating by reason of individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


REMAND

The veteran served on active duty from July 1968 to July 
1970. The veteran has been deemed to be incompetent for VA 
purposes since August 1995.  The appellant, the veteran's 
mother, is his custodian.  For purposes of the discussion 
herein, the Board will refer to 'appellant' and 'veteran' as 
one in the same.

This case comes to the Board of Veterans' Appeal (Board) on 
appeal from rating decisions of the Montgomery, Alabama, 
Department of Veterans Affairs (VA), Regional Office (RO) 
which, in pertinent part, granted an award of a total rating 
by reason of individual unemployability (IU) due to service-
connected disabilities, effective January 24, 1996.  The 
veteran filed a timely notice of disagreement as to the 
effective date assigned, and was denied entitlement to the 
benefit sought by statement of the case issued in November 
1996.  The RO received her substantive appeal in December 
1996.

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992) it was 
held that as to an issue of entitlement to an earlier 
effective date in a total rating claim that the applicable 
statutory and regulatory provisions, thoroughly construed, 
require that the Board look to all communications in the 
file, that may be interpreted as applications of claims, 
formal or informal, for increased benefits and, then, to all 
other evidence of record to determine the "earliest date as 
of which" within a year prior to the claim, the increase in 
disability was ascertainable.  See 38 U.S.C.A. § 5110(a)(b) 
(West 1991); 38 C.F.R. §§ 3.157, 3.400(o)(2) (1998); see also 
Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In the instant case, it is contended that the proper 
effective date should be the date of receipt of either the 
first VA Form 21-8940 in May 1995, because after the March 
1995 denial the receipt of the second VA Form 21-8940 on 
April 3, 1995 constituted a notice of disagreement (NOD) 
initiating an appeal (which, it is implicitly alleged, was 
not developed by the RO by the issuance of a statement of the 
case (SOC).  

Also as to the March 1995 denial it is alleged that a report 
of VA hospitalization in February 1995 (for treatment of 
nonservice-connected subdural hematoma) was not on file at 
the time of the March 1995 denial but was constructively in 
VA possession.  

As to this, RO failure to consider evidence which was in VA 
possession but not in the record at the time of the decision 
may not constitute clear and unmistakable error (CUE) (within 
the meaning of 38 C.F.R. § 3.105(a) (1998)) if the 
determinations was prior to July 21, 1992, (the date of the 
Court's decision in Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA has constructive notice of its medical records)) but as 
to RO determinations on or after July 21, 1992, it may 
constitute CUE if such failure affected the outcome of the 
claim.  VAOGCPRECOP 12-95, 60 Fed. Reg. 43186 (Aug. 18, 
1995).  

However, in this case, CUE in March 1995 denial has not been 
addressed by the RO.  

Alternatively, it is contended that the proper effective date 
is April 3, 1995, the receipt of the second VA Form 21-8940.  
Whereas, it appears that the RO has set the effective date of 
January 24, 1996, date of receipt of the third VA Form 21-
8940, because it was within one year of the February 1996 
which was the factual basis for an increase from 30 percent 
to 70 percent for service-connected PTSD and thus meeting the 
schedular criteria of a total rating.  

The Court has stated that when the Board addresses in its 
decision a question that has not been addressed by the RO, 
the Board must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument.  If not, it must be considered if the claimant has 
been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).  Consequently, the matter of CUE in the March 
1995 rating must first be addressed by the RO, which should 
also address the contention that the second VA From 21-8940 
of April 1994 constituted an NOD to the March 1995 denial of 
a total rating.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should address the claim of CUE in the 
March 1995 rating on the alleged basis that the 
report of VA hospitalization of February 1995 was not 
on file at the time of the prior, final denial of a 
total rating in March 1995.  

Additionally, should address the contention that the 
second VA Form 21-8940 of April 1995 constituted an 
NOD to the March 1995 denial of a total rating.  If 
it is determined that the VA Form 21-8940 of April 
1995 constituted a valid NOD to the March 1995 
denial, the RO should consider the applicability, if 
any, of the recent precedent opinion of VA General 
Counsel of VAOGCPREC 12-98, 63 Fed. Reg. 56704 (1998) 
September 23, 1998.  

2.  If this determination remains unfavorable to the 
veteran, he should be furnished a supplemental 
statement of the case in accordance with 38 U.S.C.A. 
§ 7105 (West 1991), which includes a summary of 
additional evidence submitted and any additional 
applicable laws and regulations.  

Specifically, citation to and consideration of 38 
C.F.R. § 3.105(a) (1998) should be demonstrated.  

This document should also include detailed reasons 
and bases for the decisions reached.  Thereafter, the 
veteran should be afforded the opportunity to respond 
thereto.  

3.  This claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the 
United States Court of Veterans Appeals for 
additional development or other appropriate action 
must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board reminds the veteran and his representative that 
they are free to submit additional evidence and argument 
while this case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995); and Falzone v. Brown, 8 Vet. App. 398 
(1995).



		
	J. FUSSELL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

